  Case 3:21-cv-00016-X-BH Document 19 Filed 03/31/21                    Page 1 of 2 PageID 81



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 KESHA TERRY,                                     §
                                                  §
                  Plaintiff,                      §
                                                  §
 v.                                               §     Civil Action No. 3:21-CV-16-X-BH
                                                  §
 DETENTION WORKERS, et al.,                       §
                                                  §
                 Defendants.                      §

      ORDER ACCEPTING THE FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court is the plaintiff’s Motion Responding to the Judgment. [Doc.

No. 16]. The United States Magistrate Judge made findings, conclusions, and a

recommendation regarding the motion. [Doc. No. 17]. The plaintiff filed objections.

The Court therefore reviews the proposed findings, conclusions, and recommendation

de novo. Having done so, the Court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       The Court previously dismissed the plaintiff’s suit with prejudice as frivolous

under 28 U.S.C. § 1915(e)(2), or alternatively as time-barred. 1 The plaintiff filed

objections, which the Magistrate Judge correctly construed as a motion to alter or




        1 Doc. No. 14. The Court found this suit frivolous because it is duplicative of a prior lawsuit

that was twice dismissed for want of prosecution. See Terry v. Supervisor et al., 2018 WL 3489629
(N.D. Tex. June 22, 2018), rec. adopted, 2018 WL 3475666 (N.D. Tex. July 18, 2018). Alternatively,
the Court found this suit was also time-barred because the incident at issue occurred in 2014 and all
claims under 42 U.S.C. § 1983 are subject to a two-year statute of limitations. See Redburn v. City of
Victoria, 898 F.3d 486, 496 (5th Cir. 2018) (finding that Texas’s two-year statute of limitations for
personal-injury suits applies to federal section 1983 claims).

                                                  1
  Case 3:21-cv-00016-X-BH Document 19 Filed 03/31/21                  Page 2 of 2 PageID 82



amend the judgment under Federal Rule of Civil Procedure 59(e). 2 In her motion, the

plaintiff asserts in conclusory fashion that she has stated a claim and that dismissal

of this lawsuit with prejudice was improper because the Court dismissed her prior

suit in 2018 without prejudice. 3 The Magistrate Judge recommended that the Court

deny the plaintiff’s motion. 4

       The Court finds the plaintiff does not identify any intervening change in

controlling law, new evidence, or manifest errors of law or fact that would lead the

Court to consider altering the prior judgment. 5 Therefore, the Court ACCEPTS the

Magistrate Judge’s findings, conclusions, and recommendation, and DENIES the

plaintiff’s motion to alter or amend the judgment.

       IT IS SO ORDERED this 31st day of March, 2021.




                                                     ____________________________________
                                                     BRANTLEY STARR
                                                     UNITED STATES DISTRICT JUDGE




       2   Doc. No. 17 at 1.
       3   See generally Doc. No. 18.
       4   Doc. No. 17 at 4.
       5 See Schiller v. Physicians Res. Grp., Inc., 342 F.3d 563, 567 (5th Cir. 2003) (reciting the

elements needed to prevail on a motion under Rule 59(e)).

                                                 2
